13‐2168‐cv 
        Harris v. Colvin 
         
                                      UNITED STATES COURT OF APPEALS 
                                          FOR THE SECOND CIRCUIT 
                                                      
                                             SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 4th day of April, two thousand fourteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     SUSAN L. CARNEY, 
                                               Circuit Judges, 
                     RICHARD K. EATON,* 
                                               Judge.                          
        ______________________ 
         
        DONALD HARRIS,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                   No. 13‐2168‐cv 
         
        CAROLYN W. COLVIN, Acting 
        Commissioner of Social Security, in place 
        of Michael Astrue,  
         
                                  Defendant‐Appellee.1 

        *
            The Honorable Judge Richard K. Eaton, of the United States Court of International Trade, sitting by designation.
        1
            The Clerk of the Court is direct to amend the official caption as set forth above.


                                                                   1
  ______________________  
   
  FOR APPELLANT:         JAYA SHURTLIFF, Stanley Law Offices, Syracuse , NY.  
   
  FOR APPELLEE:          WILLIAM J. HOCHUL, JR., U.S. Attorney for the 
                         Western District of New York, Buffalo, NY; (Monika K. 
                         Crawford, Special Assistant U.S. Attorney Office of the 
                         General Counsel Social Security Administration, New 
                         York, NY; Stephen P. Conte, on the brief).   
         
        Appeal from the United States District Court for the Western District of 

New York (David G. Larimer, Judge). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

      Donald Harris appeals from the April 3, 2013 Decision and Order of the 

United States District Court for the Western District of New York (Larimer, J.) 

affirming the decision of the Commissioner of Social Security to deny Harris 

supplemental security income and social security disability insurance benefits.  

We assume the parties’ familiarity with the underlying facts, the procedural 

history, and the issues for review.   

       In deciding an appeal from a denial of disability benefits, we conduct a 

plenary review of the administrative record, focusing on the administrative 

ruling rather than the district court’s opinion.  Moran v. Astrue, 569 F.3d 108, 112 




                                          2
(2d Cir. 2009).  We review the Commissioner’s decision to determine if the 

correct legal standards have been applied and if the decision is supported by 

substantial evidence.  Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008); see 42 

U.S.C. § 405(g). 

      We reject Harris’s argument that the administrative law judge (“ALJ”) 

who heard his case erred in his finding of Residual Functional Capacity.  The ALJ 

gave controlling weight to the opinion of Harris’s treating physicians, but 

appropriately departed from the physician’s opinion where it concerned an issue 

reserved for the Commissioner.  20 C.F.R. §§ 404.1527(d), (e)(1);  20 C.F.R. §§ 

416.927(d), (e)(1); Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999).  We also reject 

Harris’s argument that the ALJ erred by finding that his testimony about his pain 

was not credible to the extent it was inconsistent with other evidence in the 

record, as the ALJ properly gave specific reasons for his adverse credibility 

finding, and those reasons were supported by substantial evidence in the record.  

We see no grounds for disturbing the ALJ’s conclusion. 

 




                                            3
       We have considered Harris’s remaining arguments and find they lack 

merit.  For the reasons given above, we AFFIRM the judgment of the district 

court.                   

                                     FOR THE COURT: 
                                     Catherine O’Hagan Wolfe, Clerk 
 
                                       




                                          4